Citation Nr: 1635711	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to service-connected deviated nasal septum.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence in support of the claim addressed herein.  As his substantive appeal was received in February 2014, a waiver of Agency of Original Jurisdiction (AOJ) review is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for OSA so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In documents of record and at his March 2016 Board hearing, the Veteran claims that his OSA was caused or aggravated by his service-connected deviated nasal septum.

With regard to the allegation that the Veteran's OSA is secondary to his service-connected deviated nasal septum, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The record contains an August 2012 VA opinion addressing the issue of whether the Veteran's OSA is related to his service-connected deviated nasal septum.  The record also contains several private opinions submitted by the Veteran.  Unfortunately, however, the Board finds that such opinions are inadequate to adjudicate the claim.

Regarding the August 2012 VA opinion, the examiner found that the Veteran's OSA clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  In support thereof, the examiner stated that the obstruction related to the Veteran's OSA was below his nose and therefore his deviated nasal septum does not cause or contribute to his OSA.  However, the Veteran's January 1964 service entrance examination report does not note any history of OSA, nor do any of his service treatment records.  Additionally, there is no other lay or medical evidence of record to suggest that the Veteran's OSA existed prior to his military service.  Thus, as it appears that the 2012 VA examiner based her opinion on an inaccurate factual premise (i.e. that the Veteran's OSA pre-dated his entry into service) the Board finds that the opinion is not adequate for appellate review.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Additionally, the Veteran has challenged the adequacy of the 2012 examination in several regards.  Specifically, he has argued that the examiner's findings regarding the level and location of the obstruction in his nose were inaccurate and that during separate nasal examinations, she did not perform the level of testing performed by his private ear nose and throat physicians.  As the location and amount of nasal blockage associated with the Veteran's deviated nasal septum appears to be intertwined with the issue of whether such condition caused or aggravated his OSA, the Board finds that a new examination and opinion to determine the nature and etiology of the Veteran's claimed OSA, to include consideration of secondary service connection on the basis of aggravation, should be obtained from a new VA examiner.

As noted, the record also contains several opinions from the Veteran's private treatment providers.  Specifically, in February 2012 Dr. M.N. stated that the Veteran had OSA and a history of nasal fracture.  Thereafter, in February 2014 
Dr. M.N. stated that the Veteran's service-connected deviated nasal septum contributed to his OSA because the Veteran was unable to use a nasal continuous positive airway pressure (CPAP) mask and had to use a full face mask.  Similarly, in April 2012, August 2012, and February 2014 Dr. G.G. indicated that the Veteran's deviated nasal septum contributed to his OSA because it caused nasal obstruction, which in turn prevented the Veteran from using a nasal CPAP mask.  Dr. C.P. also opined in March 2014 that the Veteran's OSA was aggravated by his deviated septum.  Unfortunately, while Dr. G.G.'s opinions are arguably supported by a sufficient rationale and are bolstered by the other physicians' unsupported opinions, none of the physicians have provided a baseline level of severity or the degree of aggravation as required by 38 C.F.R. § 3.310(b).  Thus, these opinions are also inadequate for appellate review.

Additionally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his cervical spine disorder.  Relevant VA records, if any, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his OSA.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain and associate with the claims folder any relevant VA treatment records.

3.  After obtaining all outstanding records, schedule the Veteran for a VA nose conditions examination with an appropriate medical professional so as to determine the nature and etiology of the Veteran's OSA.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record (to include the March 2016 hearing transcript) and this remand have been reviewed.

Following a review of the full record, the examiner should offer an opinion on the following questions:

(a)  Please offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA was caused by his service-connected deviated nasal septum?  In this regard, please discuss the Veteran's credible reports that he did not have any snoring or breathing problems prior to his in-service nasal injury and his wife's credible lay statements that as early as 1972 the Veteran snored, stopped breathing in his sleep, and had daytime sleepiness.

(b)  If the Veteran's OSA was not caused by his service-connected deviated nasal septum, please opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's deviated nasal septum aggravated his OSA.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  In this regard the examiner must discuss the Veteran's private physicians' opinions that because of obstruction caused by the deviated nasal septum, the Veteran has to use a full CPAP mask instead of a nasal CPAP mask. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





